                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

UNITED STATES OF AMERICA,       )
                                )
v.                              )          CR418-169
                                )
KEEO MILLER,                    )
                                )
     Defendant.                 )

                               ORDER

     Before the Court is the Government’s Motion for Reciprocal

Discovery, doc. 23, to which there has been no response. Because there

has been no opposition, the motion is GRANTED. See S.D. L.R. 7.5

(“Failure to respond within the applicable time period shall indicate

that there is no opposition to a motion.”); S.D. L.R. Crim. 1.1 (“These

Local Rules for the Administration of Criminal cases are supplemental

to the Local Rules for Civil Cases and the Administration of the

Court.”). Defendant shall comply with his obligations under Federal

Rule of Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2.     Any

disclosures which have not yet been made by defendant should be

provided no later than noon on Saturday, March 30, 2019.
     Also before the Court is the Government’s Motion in limine to

exclude   defendant   from   offering   any   evidence   concerning   his

justification for possessing a firearm. Doc. 35. Defendant has indicated

that, after review of discovery, he is unaware of any circumstances that

would satisfy the test for the invocation of the defense of justification.

Doc. 44. As a result, the Government’s motion is GRANTED.

     SO ORDERED, this 28th day of March, 2019.



                                  _______________________________
                                    __________________________
                                  CHR
                                    RISTOPH
                                         PH
                                         P  E L. RAY
                                   HRISTOPHER
                                          HER
                                  UNITED STATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    2
